Exhibit 10.1

Final Form

TRADEMARK LICENSE AGREEMENT

This TRADEMARK LICENSE AGREEMENT (“Agreement”), dated as of , 2018 (the
“Effective Date”), is entered into by and between Carlisle Intangible Company
LLC, a Delaware limited liability company (“CIC”), and Carlisle FoodService
Products, Inc., a Delaware corporation (the “Company” and together with CIC, the
“Parties” and each, a “Party”).

RECITALS

WHEREAS, effective as of the Effective Date, pursuant to the terms of that
certain Stock Purchase Agreement, dated as of January 31, 2018 (the “Purchase
Agreement”), by and among Carlisle Companies Incorporated, a Delaware
corporation, Carlisle, LLC, a Delaware limited liability company and an
Affiliate of CIC (“Seller”), the Company and CFSP Acquisition Corp., a Delaware
corporation (“Buyer”), Buyer purchased from Seller all of the outstanding shares
of capital stock of the Company;

WHEREAS, CIC is the owner of all rights, title and interest in the Licensed
Trademarks (as defined herein) and wishes to license them to the Company for use
in the sale of Licensed Products (as defined herein); and

WHEREAS, Sections 7.2(i) and 7.3(c)(iv) of the Purchase Agreement require the
Parties to execute and deliver this Agreement on the Effective Date
simultaneously with the closing of the transactions contemplated thereby.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

In this Agreement the following terms shall have the meanings set forth below.

“Affiliate” means, with respect to any Person, any other Person who directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person at any time during the term of this
Agreement, for as long as such control exists. The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlled” and “controlling” have meanings correlative thereto.

“Business” means the business of the Company and its subsidiaries conducted or
proposed to be conducted as of the closing date of the transactions contemplated
by the Purchase Agreement, including the business of manufacturing, distributing
and selling: safety, handling and preparation products for commercial and
institutional foodservice operators; meal delivery solutions for acute care,
long term care and assisted living facilities; and commercial cleaning and
janitorial products.



--------------------------------------------------------------------------------

“Infringe” or “Infringes” means, in respect of another entity, use of a
Trademark that may infringe, dilute, cause unfair competition with, or otherwise
violate the intellectual property rights of such entity. “Infringement” is to be
similarly construed.

“Law” means applicable laws, rules, regulations, codes, ordinances and orders of
all any (a) federal, foreign, state, local, municipal, or other government,
(b) governmental or quasi-governmental entity of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal) or (c) body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory, or taxing
authority or power of any nature, including any arbitral tribunal.

“Licensed Products” shall mean any of the following: (a) the safety, handling,
preparation and provision of products, services and packaging or related
materials therefor that: (i) are sold or in production or (ii) have been
created, conceived of, developed or proposed, regardless of whether or not any
work is currently or actively being done in connection with such products, in
each case, in connection with the Business as of the Effective Date; (b) any
product, service and packaging or related materials therefor that is: (i) based
on or (ii) a derivative, improvement, successor or replacement of, in each case,
the products and services described in subsection (a) above; and (c) any
products and services that are natural extensions of the products and services
described in subsections (a) or (b) above, provided that such products and
services are treated as part of the Business by the Company or its successors
and assigns.

“Licensed Trademarks” shall mean the Trademarks owned by CIC and set forth on
Exhibit A hereto. For the avoidance of doubt, CIC has no right, title or
interest in or to the terms or Trademarks “DINEX”, “MARKO” or “PROEX” which are
included in the following Trademarks listed in Exhibit A: DINEX BY CARLISLE,
MARKO BY CARLISLE and PROEX BY CARLISLE, and CIC has no, and does not assert
any, ownership interest in the terms “FOODSERVICE PRODUCTS”, “SANITARY
MAINTENANCE PRODUCTS” and HEALTHCARE PRODUCTS.

“Net Sales” means all gross revenue derived from Licensed Products received by
the Company or any Affiliate of the Company, excluding the following items (but
only as they pertain to the making, using, importing, exporting, or selling of
Licensed Products, are included in gross revenue, and are separately itemized):

(a) import, export, excise, and sales taxes, and custom duties;

(b) costs of insurance, packing, and transportation from the place of
manufacture to the customer’s premises;

(c) credit for returns, allowances, or trades; and

(d) customary rebates, cash and trade discounts, actually taken.

 

-2-



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation, limited liability
company, joint stock company, unincorporated organization or association, trust,
joint venture, association or other similar entity, whether or not a legal
entity.

“Trademark” means trademarks, service marks, designs, slogans, tag lines, logos,
trade dress, corporate names, assumed names, fictitious names, trade names or
similar rights with respect to indicators of origin in any part of the world
including, where such rights are obtained or enhanced by registration, any
registration of such rights and applications and rights to apply for such
registrations, as well as domain names or successor identifiers, user accounts,
user names, monikers, and equivalent identifiers on social networking or
industry websites, in each case, including the accompanying goodwill.

In addition to the terms defined in this Article I, the following terms shall
have the respective meanings assigned thereto in the Sections indicated below:

 

Term

   Section  

Acquiring Party

     Section 2.01(a)  

Agreement

     Preamble  

Buyer

     Recitals  

CIC

     Preamble  

Company

     Preamble  

Confidential Information

     Section 10.01  

Debranding

     Section 8.05  

Disclosing Party

     Section 10.01  

Divestiture

Earned Royalties

    




Section 2.01(a)


Section 7.02

 


 

Effective Date

     Preamble  

Infringing Trademark

     Section 2.04(a)  

Initial Term

     Section 6.01  

Licensed Product Records

     Section 7.08  

Online Assets

     Section 2.11  

Party or Parties

     Preamble  

Purchase Agreement

     Recitals  

Receiving Party

     Section 10.01  

Renewal Term

     Section 6.02  

Royalty Report

     Section 7.07  

Seller

     Recitals  

Term

     Section 6.01  

ARTICLE II

TRADEMARK LICENSE

Section 2.01 CIC’s Grant of License for Licensed Trademarks.

(a) During the Term and subject to the terms and conditions of this Agreement,
CIC hereby grants to the Company an exclusive, worldwide, non-transferable
(except as provided in Section 11.02(b)), royalty-free right and license to use
and the exclusive right to grant

 

-3-



--------------------------------------------------------------------------------

sublicenses to use the Licensed Trademarks solely on and in connection with the
Licensed Products and in connection with the manufacture, sale, promotion,
marketing, advertising and distribution of the Licensed Products; provided,
however, (x) such rights and license shall only be royalty-free for the first
ten (10) years of the Initial Term, and thereafter, the Company shall pay CIC
royalty payments in accordance with Section 7.02 for use of the Licensed
Trademarks and (y) the Company may not sublicense rights to use the Licensed
Trademarks to any Person that is not an Affiliate of the Company or an Acquiring
Party in connection with a Divestiture at the time of such sublicense. In the
event that any third party (an “Acquiring Party”) acquires, whether by a stock
sale, an asset sale, or a merger or consolidation (each, a “Divestiture”), an
Affiliate, business or product line which is included in the Business, the
Company shall have the right to grant a sublicense to such Acquiring Party.

(b) For the avoidance of doubt, subject to the terms and conditions of the
Purchase Agreement, during the Term, CIC retains the right to use and authorize
the Company to use the Licensed Trademarks in connection with all other products
and services that the Company manufactures or sells as of the Effective Date or
may at any time in the future manufacture or sell; provided that such products
and services shall not constitute or include (or create a likelihood of
confusion with respect to), any of the Licensed Products. Until the end of the
Term, CIC agrees not to use or authorize a third party to use the Licensed
Trademarks (or any confusingly similar Trademark) in connection with products
and services that constitute or include (or create a likelihood of confusion
with respect to) any of the Licensed Products and agrees not to transfer any
rights in the Licensed Trademarks (or any confusingly similar Trademark) to any
third party (by license or otherwise) that would permit any such third party to
use the Licensed Trademarks (or any confusingly similar Trademark) in connection
with any of the products and/or services that constitute or include (or create a
likelihood of confusion with respect to) the Licensed Products.

(c) Following the expiration of the Agreement or its termination pursuant to
Section 8.03, CIC agrees not to authorize a third party to use the Licensed
Trademarks (or any confusingly similar Trademark) in connection with any of the
products and/or services that constitute or include (or create a likelihood of
confusion with respect to) any of the Licensed Products and agrees not to
transfer any rights in the Licensed Trademarks (or any confusingly similar
Trademark) to any third party (by license or otherwise) that would permit any
such third party to use any of the Licensed Trademarks (or any confusingly
similar Trademark) in connection with the products and services that constitute
or include (or create a likelihood of confusion with respect to) any of the
Licensed Products, unless and until CIC has given the Company no fewer than
forty-five (45) days to agree to acquire such rights in the Licensed Trademarks
(or any confusingly similar Trademark) on terms no less favorable to the Company
than have been agreed upon in good faith with such third party.

(d) With respect to the sublicensing permitted by Section 2.01(a), the Company
shall enter into a written sublicense agreement with each sublicensee, which
shall contain (i) provisions comparable to Sections 2.02 through 2.09, 2.12,
Article III, Sections 4.01, 4.03, 4.04(a), 4.05, 8.04, 8.05, and 9.01, (ii) a
provision that the sublicense agreement shall automatically terminate upon the
expiration or termination of this Agreement, (iii) a provision that use of the
Licensed Trademarks by the sublicensee shall inure to the benefit of CIC, and
(iv) CIC shall have the right to enforce any violations of such sub-license
agreement against the

 

-4-



--------------------------------------------------------------------------------

sublicensee. The Company shall provide CIC with a copy of each such signed
sublicense agreement, provided that the Company may redact provisions other than
those specified in Section 2.01(d). For the purposes of this Agreement, the
Company shall be responsible to CIC for the actions, omissions or breaches of
any sublicensee to the same extent as if such actions, omissions or breaches
were its own.

Section 2.02 Guidelines for Use of the Licensed Trademarks. The Company and any
sublicensee of the Company may use the Licensed Trademarks on or in connection
with the Licensed Products and to manufacture, sell, promote, market, advertise
and distribute Licensed Products. The Company and its sublicensees shall have no
other right to use the Licensed Trademarks, unless otherwise provided for
herein. All use and display of the Licensed Trademarks shall be in accordance
with CIC’s usage guidelines, a current copy of which is attached as Exhibit B.
The Parties agree that all packaging and related materials for the Licensed
Products that exist as of the Effective Date comply with the guidelines in place
as of the Effective Date. If CIC revises, updates or modifies the guidelines,
then CIC shall send such revised guidelines to the Company, and the Company
shall have thirty (30) days from its receipt of such revised guidelines to send
a notice to CIC of its election to either (a) follow the revised guidelines
within one hundred and eighty (180) days after receipt of such written
guidelines or (b) continue following the guidelines set forth in Exhibit B, and
such election shall bind the Company and its sublicensees. If the Company wishes
to revise, update or modify the appearance of the Licensed Trademarks, then the
Company shall create and submit to CIC its own proposed guidelines for the
Licensed Trademarks to reflect such proposed changes, which shall include the
length of the transition period for the Company and its sublicensees to comply
with such changes, and must then obtain the prior written consent of CIC before
implementing any such changes; CIC shall not unreasonably withhold, condition or
delay such consent which shall be conveyed to the Company within thirty
(30) days after receiving the Company’s proposed guidelines.

Section 2.03 Restrictions. The Company and its sublicensees shall refrain from
doing any of the following without the prior written consent of CIC, which shall
not be unreasonably withheld, conditioned or delayed:

(a) using any of the Licensed Trademarks, either alone or in combination with
any other Trademark, on or in connection with any product or service other than
Licensed Products;

(b) registering, acquiring, or using any Internet domain name that contains or
is confusingly similar to any Licensed Trademark, except for the usage rights
granted in Section 2.11; or

(c) registering, acquiring, or using any user account, user name, or equivalent
identifier on social networking sites or related industry sites that contains or
is confusingly similar to any of the Licensed Trademarks, except for the usage
rights granted in Section 2.11.

 

-5-



--------------------------------------------------------------------------------

Section 2.04 Prohibitions. The Company and its sublicensees shall refrain from
doing any of the following:

(a) adopting, using, or registering any Trademark other than the Licensed
Trademarks that Infringes the Licensed Trademarks (referred to herein as an
“Infringing Trademark”); provided that, if the Company or a sublicensee, at any
time during the Term of this Agreement, acquires any rights in or under any such
Infringing Trademark, then it shall promptly, upon CIC’s written request, cease
use of such Infringing Trademark other than on terms set forth in this Agreement
and assign all such rights to CIC;

(b) asserting ownership or any other right or interest in the Licensed
Trademarks except for the rights specifically granted hereunder;

(c) asserting any adverse claim against CIC or any of its Affiliates based upon
CIC’s use or ownership of any Licensed Trademark (or any confusingly similar
Trademark), unless such use by CIC or any of its Affiliates is on or in
connection with a Licensed Product (or a product or service that is likely to
cause confusion with respect thereto);

(d) registering, acquiring, or using any corporate name that contains or is
confusingly similar to any of the Licensed Trademarks, except for any transition
period provided in any separate purchase agreement or the Purchase Agreement,
after which the Company must change the name of any entity it acquires whose
name includes a Licensed Trademark;

(e) registering, acquiring or using any assumed name, fictitious name, trade
name or any other entity name, or any division of such entities, that contains
or is confusingly similar to any of the Licensed Trademarks; or

(f) except as may be provided for herein, disputing or impugning in any way,
directly or indirectly, the ownership or validity of the Licensed Trademarks
during the Term, or permitting to be done any action or thing during the Term
which will in any way impair CIC’s rights in and to the Licensed Trademarks.

Section 2.05 Use of the Company’s Name on Licensed Products. The Company may
replace any Licensed Trademark with any of the Company’s or any Company
Affiliate’s own Trademarks or any third party Trademark on any or all Licensed
Products or on packaging, marketing, advertising, promotional or related
materials therefor or the Company may use the Company’s or any Company
Affiliate’s or third party’s trade name or Trademarks on the Licensed Products
or packaging, marketing, advertising, promotional or related materials therefor,
provided that the Company and its sublicensees may not use any Licensed
Trademark in such close proximity to one or more other Trademarks so as to
create a unitary Trademark that includes such Licensed Trademark, such as
“CARLISLE ABC” or “ABC CARLISLE.” Subject to the foregoing sentence, CIC and the
Company acknowledge that the Company may at some point during the Term
transition the use of the Licensed Trademarks to the Company’s or a Company
Affiliate’s own Trademarks or a third party Trademark and that in connection
with such transition, which shall not exceed five (5) years, the Company may
make reasonable use of the Licensed Trademarks together with such Trademarks in
connection with such transition, provided that the Company must then obtain the
prior written consent of CIC before implementing any such transition; CIC shall
not unreasonably withhold, condition or delay such consent which shall be
conveyed to the Company within thirty (30) days after receiving the Company’s
proposed transition plan.

 

-6-



--------------------------------------------------------------------------------

Section 2.06 Use by Those in the Distribution Network. Nothing in this Agreement
shall limit the right of the Company’s or any sublicensee’s dealers,
distributors, resellers, and others in the Company’s or such sublicensee’s
distribution network for the Licensed Products from using the Licensed
Trademarks in connection with the sale, promotion, marketing, advertising, and
distribution of the Licensed Products during the Term of this Agreement, and CIC
hereby consents to such use.

Section 2.07 Marking. The Licensed Trademarks shall be used by the Company and
all others in the Company’s and its sublicensees’ distribution network in such a
manner as to avoid unlawful confusion among or unlawful deception of the public
with regard to the origin of the Licensed Products, and the Company undertakes
that the labels and/or packaging of the Licensed Products shall, to the extent
reasonably required by CIC, be reasonably qualified by reference to CIC’s
Trademark rights, such reasonableness to be evidenced by following the
guidelines set forth on Exhibit B.

Section 2.08 Trademark Notice. With respect to the Licensed Trademarks, the
Company and its sublicensees shall comply with all applicable Laws pertaining to
proper notice and designation of Trademarks in the jurisdictions in which the
Company or its sublicensees use the Licensed Trademarks.

Section 2.09 The Company’s Use and Goodwill. All goodwill associated with the
Company’s and its sublicensees’ use of the Licensed Trademarks in connection
with the Licensed Products shall inure to the benefit of CIC.

Section 2.10 Impact on Loan and Financing Agreements. Nothing in this Agreement
shall restrict CIC’s current or future commitments under secured lending or
financing arrangements pledging the Licensed Trademarks, provided that any such
secured lending or financing arrangements shall not undermine, limit or restrict
in any material way the Company’s right to use or sublicense the Licensed
Trademarks hereunder.

Section 2.11 Commitment to Maintain Certain Online Assets.

(a) Notwithstanding the provisions of Section 2.03(b) and Section 2.03(c), CIC
shall continue to own and maintain the registration for the domain names,
websites, and social and industry networking accounts listed on Exhibit C
(collectively, “Online Assets”) but shall permit the Company to access, use and
control such Online Assets during the Term of the Agreement.

(b) During the first twenty-four (24) months of this Agreement, CIC shall
include and maintain on its web site a landing page featuring the Company’s
Licensed Products with a hyperlink to the Company’s website for the Licensed
Products marketed, advertised, promoted and/or sold by the Company. CIC and the
Company will cooperate with one another to develop such a landing page.

(c) Notwithstanding Section 2.03 and Section 2.04, during the Term of this
Agreement, the Company may bid on and/or use keyword advertising (e.g., Google
Adwords), html code, or other non-consumer facing means that includes the
Licensed Trademarks in order to drive traffic of consumers or potential
consumers via global computer or communications networks, now existing or later
developed, to the Company and its products or services.

 

-7-



--------------------------------------------------------------------------------

Section 2.12 Reservation of Rights. All rights not expressly granted to the
Company are reserved to CIC.

ARTICLE III

QUALITY CONTROL

Section 3.01 Quality Control and Standards. The Company will maintain the
quality standards associated with the Licensed Trademarks as of the Effective
Date and will not intentionally take, or permit its sublicensees to
intentionally take, any actions that undermine or dilute the quality and use of
the same. The Company warrants that the Licensed Products shall be made to
reasonable commercial quality standards, and be of a quality in all material
respects equal to or higher than either the corresponding Licensed Products in
inventory as of the Effective Date or any samples provided to CIC for review in
accordance with this Agreement. Moreover, the Licensed Products shall meet (or
exceed) all applicable government and industry standards, regulations,
guidelines, rules, Laws and the like regarding such product(s) in the
jurisdiction in which such Licensed Products are or will be sold. The Parties
agree that the Licensed Products that exist as of the Effective Date are made to
reasonable commercial quality standards, meet the quality control standards
herein and meet (or exceed) all applicable government and industry standards,
regulations, guidelines, rules, Laws and the like regarding such products in the
relevant jurisdictions. The Company shall not offer, and shall not permit its
sublicensees to offer, for sale, advertise, promote, distribute, or use for any
purpose any Licensed Products that are damaged, defective, seconds, or that
otherwise fail to meet the quality requirements set forth in this Agreement.

Section 3.02 The Company’s Determination of Substandard Quality. In the event
that the Company in its sole discretion determines that the quality of any of
the Licensed Products falls below the level set forth in Section 3.01: (i) the
Company shall provide prompt written notice of such event to CIC, and (ii) the
Company shall promptly discontinue the production, sale, or distribution of such
products or materials until such time as the products meet the standards in
Section 3.01.

Section 3.03 CIC Determination of Substandard Quality. The Company agrees to
cooperate reasonably, and agrees to require its sublicensees to cooperate
reasonably, with CIC in facilitating CIC’s reasonable supervision of the quality
of the goods offered under the Licensed Trademarks. Specifically, the Company
will provide to CIC for its inspection, at CIC’s expense and upon its reasonable
written request but not more than once per year: (a) representative samples or
images of the Company’s or its sublicensees’ advertising copy, promotional
materials, marketing materials or packaging bearing the Licensed Trademarks,
(b) samples of any merchandise bearing the Licensed Trademarks, and/or (c) one
specimen of any of the Licensed Products. The Company shall have thirty
(30) days from its receipt of the Company’s written request to provide the
requested items set forth above. Unless CIC objects to any samples provided by
the Company within thirty (30) days of the Company’s shipment, the Licensed
Products offered by the Company or its sublicensees shall be deemed to be in
compliance with the quality standards set forth in the Agreement. In the event
that CIC reasonably determines that the quality of any of the Licensed Products
falls below the level set forth in Section 3.01 and provides prompt written
notice of such event to the Company, CIC and the Company will meet within thirty
(30) days to discuss in good faith CIC’s concerns. In the

 

-8-



--------------------------------------------------------------------------------

event the Parties agree that the quality has fallen below the level set forth in
Section 3.01, the Company and its sublicensees shall promptly discontinue the
production, sale, or distribution of such products or materials until such time
as the products are submitted to CIC for review in accordance with this Section
to ensure that they meet the standards in Section 3.01. In the event that the
procedures set forth in this Section 3.03 shall have been completed without
agreement being reached between the Parties, any Party shall be free to pursue
any available judicial remedies pursuant to Section 11.12.

Section 3.04 Inspection Rights. In the event that CIC or the Company determines
that (a) the quality of any of the Licensed Products falls below the level set
forth in Section 3.01 or (b) the quality of any of the Licensed Products cannot
be verified based only upon the samples and other information obtained under
Section 3.03, CIC or the Company will have the right, upon reasonable notice,
but no fewer than thirty (30) days’ notice, during normal business hours and
subject to Article X, to inspect the operations of the Company or any
sublicensee undertaken in connection with the Licensed Products that bear or
will bear the Licensed Trademarks; provided, that in conducting such
inspections, CIC, or such Affiliate, shall use reasonable efforts not to disturb
unnecessarily the conduct of the Company’s or its sublicensees’ ordinary
business operations.

ARTICLE IV

TRADEMARK OWNERSHIP, PROTECTION AND INFRINGEMENT

Section 4.01 Ownership. The Company recognizes and acknowledges that all right,
title and interest in the Licensed Trademarks, including the goodwill associated
with the Licensed Trademarks, in connection with the Licensed Products, are and
shall remain the property of CIC.

Section 4.02 Trademark Renewals and Protection.

(a) During the Term of this Agreement, CIC shall maintain the registrations of
any registered Licensed Trademark whose identification includes a Licensed
Product and ensure protection of such Licensed Trademarks by filing for any
required renewals and additional registrations which CIC in its reasonable, good
faith discretion considers necessary or advisable.

(b) In the event the Company uses any of the Licensed Trademarks on any Licensed
Products in a foreign jurisdiction in which CIC has not previously used and/or
registered (or maintained registrations for) such Licensed Trademarks for such
Licensed Products and the Company desires to register any such Licensed
Trademarks for any such Licensed Products in such foreign jurisdiction, the
Company shall: (i) notify CIC of the Company’s desire for registration and shall
cooperate with CIC and its counsel in registering such Licensed Trademark for
such Licensed Products for CIC’s benefit and in CIC’s name; (ii) execute or have
CIC execute, which execution shall not be unreasonably withheld, conditioned or
delayed, any documents necessary to complete the application for registration,
register or maintain or renew any registration; and (iii) provide CIC, upon
reasonable written request, with any and all registered user agreements required
in connection with the Company’s use of such Licensed Trademarks. In the event
any application to register a Licensed Trademark pursuant to this
Section 4.02(b) is refused on a substantive basis by a local trademark office or
is opposed or

 

-9-



--------------------------------------------------------------------------------

otherwise challenged by a third party, CIC shall notify the Company of said
event and shall take any and all steps necessary to secure a registration for
such Licensed Trademarks, unless CIC receives the Company’s affirmative written
instructions to take no further action in connection with such application.
Subject to the Company’s ongoing compliance with this Section 4.02(b) and with
Section 4.02(c), CIC shall consent to any reasonable request by the Company for
CIC to apply for registration of any such Licensed Trademarks and use
commercially reasonable efforts to obtain such registration.

(c) All fees and other expenses arising under or resulting from the provisions
of (i) Section 4.02(a) shall be borne by CIC and (ii) Section 4.02(b) shall be
borne by the Company. Each Party shall cooperate with the other to the extent
reasonably required or requested to implement properly the provisions of this
Section 4.02.

Section 4.03 Notice of Claims. Each Party shall promptly notify the other Party
in writing if it becomes aware of: (a) any Infringement of the Licensed
Trademarks, or (b) any third-party claim that any Licensed Trademark Infringes
its rights, in each case with respect to the Licensed Products.

Section 4.04 Infringement Claims.

(a) CIC reserves the right, in its sole discretion, to first institute any
proceedings or take other action against third-party infringers or violators of
any intellectual property rights relating to the Licensed Trademarks, and the
Company shall refrain from doing so, provided CIC takes action. In such a case,
the Company shall reasonably cooperate with CIC in any legal or administrative
action taken by CIC against such third parties, in which case all legal costs
and fees shall be borne by CIC. Unless CIC is entitled to indemnification or
other recovery under this Agreement, the Purchase Agreement or otherwise, CIC
shall pay all expenses of such actions, and all damages or proceeds which may be
awarded or agreed upon in settlement of such action shall first be used to pay
any and all legal fees and expenses incurred by CIC and the Company in
connection with such action, with any remainder being allocated on a pro rata
basis to CIC and the Company based on the damages incurred by each Party. In
connection with any action(s) involving any of the Licensed Trademarks, the
Company agrees that CIC may include the Company as a party plaintiff in any such
action (or join the Company in an action) at CIC’s sole expense, and all damages
or proceeds which may be awarded or agreed upon in settlement of such action
shall first be used to pay any and all legal fees and expenses incurred by CIC
and the Company in connection with such action, with any remainder being
allocated on a pro rata basis to CIC and the Company based on the damages
incurred by each Party. CIC shall reimburse the Company for the reasonable,
out-of-pocket expenses or legal fees incurred by the Company in joining such
action(s) as a party plaintiff.

(b) In the event CIC declines to institute any proceedings or take other action
against third-party infringers or violators of any intellectual property rights
relating to the Licensed Trademarks within thirty (30) days after being notified
or becoming aware of such infringing conduct, the Company shall have the right
to institute any proceedings against such third-party infringers or violators of
any intellectual property rights relating to the Licensed Trademarks. In such
event, CIC and the Company shall reasonably cooperate with the Company in any
legal or administrative action taken by the Company against such third parties,
in which case all legal

 

-10-



--------------------------------------------------------------------------------

costs and fees shall be borne by the Company. Unless the Company is entitled to
indemnification or other recovery under this Agreement, the Purchase Agreement
or otherwise, the Company shall pay all expenses of such actions, and all
damages which may be awarded or agreed upon in settlement of such action shall
first be used to pay any and all legal fees and expenses incurred by CIC and the
Company in connection with such action, with any remainder accruing to the
Company. In connection with any such action(s) involving any of the Licensed
Trademarks, CIC and the Company agree that the Company may include CIC as a
party plaintiff in any such action (or join CIC in an action or proceeding) at
the Company’s sole expense, and proceeds from such action(s) shall first be used
to pay any and all legal fees and expenses incurred by CIC and the Company in
connection with such action, with any remainder retained solely by the Company.
Unless the Company is entitled to indemnification or other recovery under this
Agreement, the Purchase Agreement or otherwise, the Company shall reimburse CIC
for the reasonable, out-of-pocket expenses or legal fees incurred by CIC in
joining such action(s) as a party plaintiff.

Section 4.05 Defense of Infringement Claims. CIC reserves the right, in its sole
discretion, to defend against any third-party claim that any Licensed Trademark
violates the intellectual property rights of such third party, and the Company
shall refrain from doing so (provided that CIC assumes and diligently pursues
the defense of any such claim). The Company shall reasonably cooperate with CIC
in its defense of such third-party actions. Unless CIC is entitled to
indemnification or other recovery under the Purchase Agreement, this Agreement
or otherwise, CIC shall pay all expenses and damages associated with such
actions. In connection with any action(s) involving the defense of any of the
Licensed Trademarks, the Company agrees that CIC may include the Company as a
party defendant in any such action (or join the Company in an action) at CIC’s
sole expense, and any proceeds from such action(s) shall be retained solely by
CIC. Unless CIC is entitled to indemnification or other recovery under this
Agreement, the Purchase Agreement or otherwise, CIC shall reimburse the Company
for the reasonable, out-of-pocket expenses or legal fees incurred by the Company
joining such action(s) as a party defendant.

ARTICLE V

REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

Section 5.01 Mutual Representations and Warranties. Each Party represents and
warrants as follows:

(a) it has the full right, power, and authority to enter into and perform its
obligations under this Agreement; and

(b) the performance of its obligations under this Agreement will not result in a
material violation or breach of, and will not materially conflict with or
constitute a material default under any agreement, contract, commitment, or
obligation to which it is a party or by which it is bound.

Section 5.02 Disclaimer. Except as expressly provided otherwise in this
Agreement or the Purchase Agreement, to the maximum extent permitted by
applicable Law, each Party expressly disclaims and has not made and shall not be
deemed to have made any representations or warranties of any kind or character,
express or implied, including any warranty of merchantability, fitness for a
particular purpose or non-infringement with respect to the Licensed Trademarks
or the Licensed Products.

 

-11-



--------------------------------------------------------------------------------

Section 5.03 Indemnification of CIC. Except as provided in Section 5.04, CIC
assumes no liability to the Company or any third parties with respect to
Licensed Products manufactured, sold, or distributed by the Company. The Company
agrees to hold harmless, defend, and indemnify CIC and its officers,
shareholders, employees, and agents against third-party claims, liabilities,
demands, judgments, or causes of action, and costs and expenses related thereto
(including reasonable attorney’s fees and costs), related to (x) Licensed
Products (other than any Licensed Products, including work-in-progress, existing
as of the Effective Date) or arising out of the manufacture, distribution,
advertising, use, sale, or marketing of Licensed Products (other than any
Licensed Products, including work-in-progress, existing as of the Effective
Date) and (y) any breach of this Agreement, including unauthorized use of the
Licensed Trademarks, by the Company; provided that the Company shall not be
responsible for any such claim that is subject to indemnification by CIC
pursuant to Section 5.04 below or to the extent any such claim arose on or prior
to the Effective Date.

Section 5.04 Indemnification of the Company. CIC agrees to hold harmless,
defend, and indemnify the Company, its sublicensees, and its and their officers,
shareholders, employees, and agents against third-party claims, liabilities,
demands, judgments, or causes of action and costs and expenses related thereto
(including reasonable attorneys’ fees and costs) (x) of Infringement of any
third party’s intellectual property rights or damages relating thereto, related
to the use of the Licensed Trademarks, on or in connection with the Licensed
Products as expressly authorized by this Agreement (including any Licensed
Products, including work-in-progress, existing as of the Effective Date);
provided that, such third-party claim is based upon the Company’s use or
registration of any of the Licensed Trademarks in a jurisdiction in which CIC
has registered such Licensed Trademarks or used the Licensed Trademarks prior to
the Effective Date of this Agreement and (y) related to any breach of this
Agreement by CIC.

Section 5.05 No Representation for Certain Use of Licensed Trademarks. CIC
warrants and represents that it owns all rights, title and interest in and to
the Licensed Trademarks with respect to each Licensed Product in each
jurisdiction in which CIC has (a) obtained a trademark registration for such
Licensed Trademark that covers such Licensed Product or (b) used such Licensed
Trademark in connection with any Licensed Product prior to the Effective Date.
Except as expressly provided otherwise in this Agreement, CIC does not represent
or warrant the validity or scope of any Licensed Trademark in any jurisdiction
in which the Licensed Trademark is not registered or has not been used or for
any Licensed Products for which the Licensed Trademark is not registered or has
not been used. Except as set forth herein, CIC does not make any other express
or implied representation or warranty, either written or oral, with respect to
the Licensed Trademarks.

Section 5.06 Limitation of Liability. In no event shall any Party be liable
under this Agreement for lost profits or any punitive, indirect, incidental,
consequential, punitive or special damages, except to the extent paid to a third
party in connection with a third-party claim subject to indemnification under
this Article V.

 

-12-



--------------------------------------------------------------------------------

ARTICLE VI

TERM

Section 6.01 Initial Term. Unless earlier terminated in accordance with
Section 8.03 or Section 8.04 below, this Agreement shall enter into force as of
the Effective Date and shall remain in effect for twenty (20) years (the
“Initial Term”; collectively, with any elected Renewal Term described in
Section 6.02 below, the “Term”).

Section 6.02 Renewal Terms. The Parties may by mutual agreement renew the Term
for additional periods beyond the end of the then-applicable Term (each
extension, a “Renewal Term”). For the avoidance of doubt, if the Parties do not
reach a mutual agreement by the end of the then current Term, this Agreement
shall expire.

ARTICLE VII

ROYALTIES

Section 7.01 No Royalty During Initial Term. This Agreement is royalty-free
during the first ten (10) years of the Initial Term.

Section 7.02 Earned Royalties. The Company shall pay to CIC a royalty based on
the Net Sales of all Licensed Products sold by the Company or any of its
sublicensees (“Earned Royalties”) during years eleven (11) through twenty
(20) of the Initial Term. The royalty rate shall be as follows:

Initial Term - years eleven (11) through twenty (20) = zero point seventy-five
percent (0.75%)

Renewal Terms = To be agreed at time Renewal Term agreed

Section 7.03 No Deductions. Unless otherwise specified in the definition of Net
Sales, computation of Net Sales (including the computation of the gross price
invoiced to customers) shall not include deductions of uncollectible accounts,
advertising, costs incurred in the manufacture, sale, distribution, advertising,
promotion, or exploitation of the Licensed Products, or any indirect or overhead
expense of any kind whatsoever. Similarly, such deductions and costs shall not
be deducted from gross sales or Earned Royalties.

Section 7.04 Payment Requirements. The Company shall remit, within sixty
(60) days following the last day of each calendar quarter, a payment of the
Earned Royalties due from sales of Licensed Products during the preceding
calendar quarter. The receipt or acceptance by CIC of any Earned Royalties shall
not prevent CIC from subsequently challenging the validity or accuracy of such
payment within two (2) years from the payment of the Earned Royalties
purportedly in dispute.

Section 7.05 Currency. The Company will calculate the Earned Royalties on sales
in currencies other than U.S. Dollars using the appropriate foreign exchange
rate for the currency quoted by The Wall Street Journal on the close of business
on the last banking day of each calendar quarter. The Company will make all
payments of Earned Royalties to CIC in United States Dollars.

 

-13-



--------------------------------------------------------------------------------

Section 7.06 Interest. Any payments of Earned Royalties not made when due
pursuant to Section 7.04 above will bear interest from the date such amount was
due until paid at the lower of: (a) one percent (1%) per month, or (b) the
maximum rate permitted by Law.

Section 7.07 Royalty Report. Concurrently with the quarterly payment specified
in Section 7.04, the Company shall supply to CIC a complete and accurate
statement (in the format attached as Exhibit D) of sales of Licensed Products by
the Company and its sublicensees during the preceding calendar quarter (the
“Royalty Report”). The Royalty Report shall be certified as true and complete in
all respects by a financial officer of the Company. The Royalty Report shall be
submitted whether or not any sales of Licensed Products occurred during the
preceding calendar quarter. The receipt of acceptance of any Royalty Report
shall not prevent CIC from subsequently challenging the validity or accuracy of
such Royalty Report within two (2) years from the payment of the Earned
Royalties purportedly in dispute.

Section 7.08 Records and Audit. The Company shall maintain, in accordance with
generally accepted accounting principles, consistently applied, records and
books with respect to the subject matter of this Agreement. Upon reasonable
written notice, but in no event fewer than thirty (30) days’ written notice, the
Company shall grant to CIC, or any Affiliate designated by CIC, the right to
conduct an audit with respect to all the Company’s books and records of orders,
invoices, and payments relating to the Licensed Products (the “Licensed Product
Records”) at the place or places where the Licensed Product Records are normally
retained by the Company and reasonably necessary to determine Company’s
compliance with this Agreement; provided that, any such audit shall be conducted
at the normal business hours of the Company, at the cost and expense of CIC, and
in such manner so as to not interfere with the operation of the Company. The
Licensed Product Records relative to the Company’s obligations under this
Agreement shall be maintained and kept accessible and available to CIC, or any
Affiliate designated by CIC, for inspection for at least six (6) years after
termination of this Agreement. In the event any inspection of the Company’s
records indicates an underpayment of an amount equal to or greater than five
percent (5%) of any amounts due hereunder, the Company shall promptly reimburse
CIC for all actual, reasonable, documented out-of-pocket expenses associated
with such inspection along with the deficient amounts including interest due
under Section 7.06. All information accessed or disclosed in connection with any
audit or other inspection under this Agreement shall be treated as the Company’s
Confidential Information.

ARTICLE VIII

TERMINATION

Section 8.01 Expiration. Except as otherwise provided in this Article VIII, this
Agreement shall expire in accordance with Article VI.

Section 8.02 Cure. In the event that any Party materially breaches this
Agreement, the complaining Party shall provide the alleged breaching Party with
written notice thereof pursuant to the provisions of Section 11.03 herein
specifically identifying the nature of the purported breach and the alleged
breaching Party shall have the time allotted in Section 8.03 in the case of CIC
and Section 8.04 in the case of the Company after receipt of written notice from
the complaining Party specifying the nature of the purported breach to cure same
or otherwise respond to the complaining Party.

 

-14-



--------------------------------------------------------------------------------

Section 8.03 Termination by the Company. The Company may terminate this
Agreement if CIC materially breaches this Agreement and fails to cure such
breach within ninety (90) days after receipt of notice of the breach, or any
extension agreed to by the Parties.

Section 8.04 Termination by CIC. CIC may terminate this Agreement only if:

(a) The Company and its sublicensees do not sell any Licensed Products bearing
the Licensed Trademarks in the normal course of trade for any consecutive
three-year period and fail to resume such use in commerce with respect to any of
the Licensed Products within one hundred eighty (180) days after receipt of
written notice of such non-use, or any extension agreed to by the Parties; or

(b) The Company materially breaches any of the following Sections of this
Agreement and fails to cure such breach within one hundred eighty (180) days
after receipt of written notice of the breach, or any extension agreed to by the
Parties: Section 2.02, Section 2.03, any of Section 2.05 through Section 2.07,
Section 3.01 or Section 3.04. For the avoidance of doubt, CIC may not terminate
this Agreement as a result of the Company filing a petition in bankruptcy, being
adjudicated as bankrupt or insolvent, making an assignment for the benefit of
creditors or an arrangement pursuant to any bankruptcy Law, discontinuing all or
a significant portion of its business or having a receiver appointed to operate
its business, so long as there is a successor entity to the Business as a going
concern. The license rights granted under this Agreement will be deemed licenses
of rights to intellectual property for purposes of Section 365(n) of the U.S.
Bankruptcy Code and Company will retain and may fully exercise all of its rights
and elections under the U.S. Bankruptcy Code.

Section 8.05 The Company’s Rights and Obligations Upon Expiration or
Termination. Upon any expiration or termination of this Agreement, the Company
will take the following actions to debrand from its use of the Licensed
Trademarks (such actions collectively shall be defined as “Debranding”):

(a) cease all use of each Licensed Trademark in connection with the Licensed
Products, and any advertising, marketing or promotional materials or packaging,
except as otherwise permitted herein;

(b) in the case of expiration pursuant to Section 8.01 or of termination
pursuant to Section 8.03 or Section 8.04, within six (6) months destroy all
Licensed Products or, remove the Licensed Trademarks from the Licensed Products,
if such removal is possible;

(c) notwithstanding anything to the contrary in this Agreement, in the case of
termination pursuant to Section 8.03, the Company shall be permitted to sell off
all of the Licensed Products in inventory and fulfill all orders in process or
taken, in each case as of the date of notice of termination of this Agreement;

(d) within six (6) months destroy all molds containing any of the Licensed
Trademarks, or, if such removal is possible, remove the Licensed Trademarks from
the molds;

 

-15-



--------------------------------------------------------------------------------

(e) within six (6) months destroy all marketing materials and other collateral
(printed or electronic) bearing any of the Licensed Trademarks, or, if such
updating is possible, update such materials;

(f) within sixty (60) days of receipt of CIC’s written notice, take any actions
reasonably requested by CIC or its counsel to accomplish the purposes of this
Section 8.05 including executing all such documents and participating in all
filings with all appropriate agencies, trademark offices, domain name
registrars, internet service providers, social or industry networking sites and
the like, as may be reasonably necessary or customary, to effect such Debranding
and to assign to CIC any rights, equities, goodwill, titles, or other rights, if
any, in and to the Licensed Trademarks which may have been obtained by the
Company or which may have been vested in the Company during the Term of this
Agreement;

(g) within sixty (60) days of termination or expiration of this Agreement,
furnish to CIC a Royalty Report that is current through the date of termination
or expiration of this Agreement, along with payment, if not prohibited by
applicable Law, of all Earned Royalties then-currently owed by the Company to
CIC.;

(h) The Company may refer to itself in any marketing, advertising, or
promotional materials, as the successor to the lines of business for the
Licensed Products offered under or in connection with the Licensed Trademarks
for one year following such expiration or termination, and CIC and the Company
hereby consent to such use; and

(i) within nine (9) months of termination or expiration of this Agreement, send
CIC a Notice certifying that it has completed all Debranding actions required
herein.

Section 8.06 Survival. Article X and Article XI, and Section 2.01(c),
Section 5.03, Section 5.04, Section 5.06, Section 7.08, and Section 8.05 of this
Agreement shall survive any cancellation, termination, or expiration of this
Agreement in accordance with their terms.

ARTICLE IX

INSURANCE

Section 9.01 The Company to Maintain Insurance. With respect to each Licensed
Product sold by the Company during the Term, the Company shall obtain and
maintain in force and pay the premiums for standard occurrence-based insurance
policies that name CIC as an additional named insured and provide aggregate
product liability coverage (whether primary, excess or a combination thereof) of
at least One Million United States Dollars (US$1,000,000) for each occurrence
and Five Million United States Dollars (US$5,000,000) in the aggregate. The
Company shall provide CIC with a certificate of such insurance coverage within
fifteen (15) days of CIC’s written request for same.

ARTICLE X

CONFIDENTIALITY

Section 10.01 Confidentiality. Except as provided below, all data and
information disclosed by or on behalf of a Party (“Disclosing Party”) pursuant
to this Agreement, including information relating to or received from third
parties or to which any Party otherwise has access

 

-16-



--------------------------------------------------------------------------------

pursuant to this Agreement (“Confidential Information”) is deemed confidential.
A Party receiving Confidential Information (“Receiving Party”) will not use such
information for any purpose other than to perform its obligations or exercise
its rights under this Agreement and, except as otherwise permitted by this
Agreement, shall not disclose to third parties any Confidential Information for
a period of three (3) years from the termination or expiration of this
Agreement. Notwithstanding the foregoing, the Receiving Party’s obligation
hereunder shall not apply to information to the extent that such information can
be shown to have been: (a) previously known on a non-confidential basis by the
Receiving Party (unless such prior knowledge is due to the Receiving Party’s
relationship with the Disclosing Party prior to the Effective Date); (b) in the
public domain through no fault of the Receiving Party; (c) lawfully acquired by
the Receiving Party from sources, to the knowledge of the Receiving Party, not
bound by obligations of confidentiality to the Disclosing Party; or
(d) independently developed by the Receiving Party without the use of any
Confidential Information, as evidenced by written records. Notwithstanding the
foregoing, Confidential Information may be disclosed by the Receiving Party:
(i) to the Receiving Party’s directors, officers, employees, agents, consultants
and legal and financial advisors, provided that the Receiving Party ensures that
such persons comply with this Section 10.01; and (ii) as required by applicable
Law; provided that, (x) the Receiving Party shall only disclose Confidential
Information to the extent required by such applicable Law and shall request
confidential treatment by the recipient and (y) if permitted by Law, written
notice of such requirement shall be given promptly to the Disclosing Party so
that the Disclosing Party may take reasonable actions to avoid and minimize the
extent of such disclosure, and the Receiving Party shall, at the Disclosing
Party’s expense, cooperate with the Disclosing Party as reasonably requested by
the Disclosing Party in connection with such actions.

ARTICLE XI

MISCELLANEOUS PROVISIONS

Section 11.01 Relationship of the Parties. The relationship of the Parties
established by this Agreement is that of independent contractors, and nothing
contained herein shall be construed to: (a) give the other Party the right or
authority to create or assume any obligation or incur any expense of any kind on
behalf of the other without the other Party’s prior written approval, or
(b) constitute the Parties as partners, joint venturers, co-owners, employer and
employee, or otherwise as participants in a joint or common undertaking.

Section 11.02 Entire Agreement; Assignment.

(a) This Agreement and the portions of the Purchase Agreement that relate to the
matters described herein constitute the entire agreement between the Parties
with respect to the subject matter hereof and supersede all other prior
agreements and understandings, both written and oral, between the Parties with
respect to the subject matter hereof.

(b) This Agreement shall be binding upon and shall inure to the benefit of the
Parties hereto and their respective successors and permitted assigns. Except as
otherwise provided in this Agreement, neither Party may assign its rights or
obligations hereunder without the prior written consent of the other Party,
which consent shall not be unreasonably withheld, conditioned or delayed;
provided, however, that either Party may assign this Agreement (i) to any of its
Affiliates and (ii) in connection with the sale or other disposition of all or
substantially all of its outstanding stock or assets relating to this Agreement,
in each case if such assignee agrees in writing to assume all of the assignor’s
obligations under this Agreement.

 

-17-



--------------------------------------------------------------------------------

Section 11.03 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by facsimile
(followed by overnight courier), E mail (followed by overnight courier), or by
registered or certified mail (postage prepaid, return receipt requested) to the
other Parties as follows:

If to CIC:

c/o Carlisle Companies Incorporated

16340 N. Scottsdale Road, Suite 400

Scottsdale, AZ 85254

Attention:         General Counsel

Facsimile:        (602) 313-4300

E-mail:              sford@carlisle.com

with a copy to (which shall not constitute notice to CIC):

Hunton & Williams LLP

Riverfront Plaza, East Tower

951 East Byrd Street

Richmond, VA 23219

Attention: Sean P. Ducharme and

Rachel W. Northup

Facsimile:     804-788-8218

Email: sducharme@hunton.com and rnorthup@hunton.com

If to the Company:

 

 

     

 

     

 

      Attention:   

 

      Facsimile:   

 

      E-mail:   

 

     

with a copy to (which shall not constitute notice to the Company):

 

 

     

 

     

 

      Attention:   

 

      Facsimile:   

 

      E-mail:   

 

     

 

-18-



--------------------------------------------------------------------------------

or to such other address as the Party to whom notice is given may have
previously furnished to the other in writing in the manner set forth above.

Section 11.04 Governing Law. This Agreement shall be governed by and construed
in accordance with the Laws of the State of Delaware, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the Law
of any jurisdiction other than the State of Delaware.

Section 11.05 Construction; Interpretation. The term “this Agreement” means this
Agreement together with all Exhibits hereto, as the same may from time to time
be amended, modified, supplemented or restated in accordance with the terms
hereof. The headings contained in this Agreement are inserted for convenience
only and shall not affect in any way the meaning or interpretation of this
Agreement. No Party, nor its respective counsel, shall be deemed the drafter of
this Agreement for purposes of construing or enforcing the provisions hereof,
and all provisions of this Agreement shall be construed according to their fair
meaning and not strictly for or against any Party, and no presumption or burden
of proof will arise favoring or disfavoring any Person by virtue of its
authorship of any provision of this Agreement. Unless otherwise indicated to the
contrary herein by the context or use thereof: (i) the words, “herein,”
“hereto,” “hereof” and words of similar import refer to this Agreement as a
whole, including Exhibits, and not to any particular section, subsection,
paragraph, subparagraph or clause contained in this Agreement; (ii) masculine
gender shall also include the feminine and neutral genders, and vice versa;
(iii) words importing the singular shall also include the plural, and vice
versa; (iv) the words “include,” “includes” or “including” shall be deemed to be
followed by the words “without limitation”; (v) the word “extent” in the phrase
“to the extent” shall mean the degree to which a subject or other thing extends,
and such phrase shall not mean simply “if”; and (vi) references to “dollar,”
“dollars” or “$” shall be to the lawful currency of the United States.

Section 11.06 Exhibits. All Exhibits or other documents expressly incorporated
into this Agreement, are hereby incorporated into this Agreement and are hereby
made a part hereof as if set out in full in this Agreement.

Section 11.07 Severability. Whenever possible, each provision of this Agreement
will be interpreted in such a manner as to be effective and valid under
applicable Law, but if any term or other provision of this Agreement is held to
be invalid, illegal or unenforceable under applicable Law, all other provisions
of this Agreement shall remain in full force and effect so long as the economic
or legal substance of the transactions contemplated hereby is not affected in
any manner materially adverse to any Party. Upon such determination that any
term or other provision of this Agreement is invalid, illegal or unenforceable
under applicable Law, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.

Section 11.08 Amendment. Subject to Section 11.09, this Agreement may be amended
or modified only by a written agreement executed and delivered by duly
authorized officers of the Parties. This Agreement may not be modified or
amended except as provided in the immediately preceding sentence and any
purported amendment by any Party or Parties effected in a manner which does not
comply with this Section 11.08 shall be void.

 

-19-



--------------------------------------------------------------------------------

Section 11.09 Waiver.

(a) Either Party may waive compliance by the other Party with any term or
provision of this Agreement.

(b) Any agreement on the part of either Party to any such waiver shall be valid
only if set forth in a written instrument signed on behalf of such Party. Any
waiver of any term or condition shall not be construed as a waiver of any
subsequent breach or a subsequent waiver of the same term or condition, or a
waiver of any other term or condition of this Agreement. The failure of or delay
by either Party to assert any of its rights hereunder shall not constitute a
waiver of such rights; provided, however, that time is of the essence with
respect to each and every provision of this Agreement.

Section 11.10 Counterparts; Facsimile Signatures. This Agreement may be executed
in multiple counterparts, each of which shall be deemed to be an original, but
all of which shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or
scanned pages shall be effective as delivery of a manually executed counterpart
to this Agreement.

Section 11.11 Waiver of Jury Trial. Each Party hereby waives, to the fullest
extent permitted by Law, any right to trial by jury of any claim, demand,
action, or cause of action (a) arising under this Agreement or (b) in any way
connected with or related or incidental to the dealings of the Parties in
respect of this Agreement or any of the transactions contemplated hereby, in
each case, whether now existing or hereafter arising, and whether in contract,
tort, equity, or otherwise. Each Party hereby agrees and consents that any such
claim, demand, action, or cause of action shall be decided by court trial
without a jury and that the Parties may file an original counterpart of a copy
of this Agreement with any court as written evidence of the consent of the
Parties to the waiver of their right to trial by jury.

Section 11.12 Jurisdiction and Venue. Each of the Parties (a) submits to the
exclusive jurisdiction of the Chancery Court of the State of Delaware (or, if
the Chancery Court of the State of Delaware declines to accept jurisdiction over
a particular matter, any state or federal court within the State of Delaware) in
any action or proceeding arising out of or relating to this Agreement,
(b) agrees that all claims in respect of such action or proceeding may be heard
and determined in any such court and (c) agrees not to bring any action or
proceeding arising out of or relating to this Agreement in any other court. Each
of the Parties waives any defense of inconvenient forum to the maintenance of
any action or proceeding so brought and waives any bond, surety or other
security that might be required of any other Party with respect thereto. Each
Party agrees that service of summons and complaint or any other process that
might be served in any action or proceeding may be made on such Party by sending
or delivering a copy of the process to the Party to be served at the address of
the Party and in the manner provided for the giving of notices in Section 11.03.
Nothing in this Section 11.12, however, shall affect the right of any Party to
serve legal process in any other manner permitted by applicable Law. Each Party
agrees that a final, non-appealable judgment in any action or proceeding so
brought shall be conclusive and may be enforced by suit on the judgment or in
any other manner provided by applicable Law.

 

-20-



--------------------------------------------------------------------------------

[Signature Page Follows]

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

CARLISLE INTANGIBLE COMPANY, LLC

By  

 

Name: Title:

CARLISLE FOODSERVICE PRODUCTS, INC.

By  

 

Name: Title:

 

-22-



--------------------------------------------------------------------------------

EXHIBIT A

LICENSED TRADEMARKS

CARLISLE

CARLISLE FOODSERVICE PRODUCTS

CARLISLE SANITARY MAINTENANCE PRODUCTS

CARLISLE HEALTHCARE PRODUCTS

DINEX BY CARLISLE*

MARKO BY CARLISLE*

PROEX BY CARLISLE*

 

* Any other trademark owned by CIC and used by the Business that includes the
term “by Carlisle.”

LOGO [g533062g0202234823544.jpg] [Note: The Company may use this Trademark in
all manners consistent with Exhibit B, including as to different colors,
different color combinations and different sizes.]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

USAGE GUIDELINES

See the attached Carlisle Brand Identity Standards, 2012 V.1 11.1.11.

These standards contain references to Trademarks other than Licensed Trademarks.
The appearance of such Trademarks is for illustrative purposes only and does not
convey any license or other rights to such Trademarks.

 

B-1



--------------------------------------------------------------------------------

LOGO [g533062g0202234823918.jpg]

 

B-2



--------------------------------------------------------------------------------

LOGO [g533062g0202234824386.jpg]

 

B-3



--------------------------------------------------------------------------------

LOGO [g533062g0202234824854.jpg]

 

B-4



--------------------------------------------------------------------------------

LOGO [g533062g0202234825276.jpg]

 

B-5



--------------------------------------------------------------------------------

LOGO [g533062g0202234825728.jpg]

 

B-6



--------------------------------------------------------------------------------

LOGO [g533062g0202234826165.jpg]

 

B-7



--------------------------------------------------------------------------------

LOGO [g533062g0202234826633.jpg]

 

B-8



--------------------------------------------------------------------------------

LOGO [g533062g0202234827538.jpg]

 

B-9



--------------------------------------------------------------------------------

LOGO [g533062g0202234828021.jpg]

 

B-10



--------------------------------------------------------------------------------

LOGO [g533062g0202234828489.jpg]

 

B-11



--------------------------------------------------------------------------------

LOGO [g533062g0202234828942.jpg]

 

B-12



--------------------------------------------------------------------------------

LOGO [g533062g0202234829394.jpg]

 

B-13



--------------------------------------------------------------------------------

EXHIBIT C

ONLINE ASSETS

carlislecater.com

carlislefsp.biz

carlislefsp.cn

carlislefsp.co

carlislefsp.com

carlislefsp.info

carlislefsp.net

carlislefsp.org

carlislefsp.store

carlislehcp.com

carlislehomeproducts.com

carlisleoperatingsystem.com

cfscommunities.com

Facebook

Carlisle FoodService Products

https://www.facebook.com/carlislefsp/

Instagram

@CarlisleFSP

https://www.instagram.com/carlislefsp/

Twitter

@Carlislefsp

https://twitter.com/carlislefsp?lang=en

LinkedIn

Carlisle FoodService Products

https://www.linkedin.com/company/carlisle-foodservice-products

Pinterest

Carlisle FoodService Products

https://www.pinterest.com/carlislefsp/

YouTube

Carlisle FoodService Products

https://www.youtube.com/user/carlislefsp

Wordpress Blog

Carlisle FoodService Products

http://blog.carlislefsp.com/

Giphy

 

C-1



--------------------------------------------------------------------------------

Carlisle FoodService Products

https://giphy.com/channel/carlislefsp

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

ROYALTY REPORT

 

Name:   

 

      Address:   

 

     

For quarter beginning on [Date] and ending on [Date]

 

Customer

Name

   Item/SKU Number or Description   

Invoice

Price

   No. Units Sold    Sales Invoiced    Less Returns    Net Sales    Royalty
Percentage    Royalty Amount

Total Royalty Earned: _____________

 

I hereby certify that the above is accurate and complete.

 

Signature

 

Title

 

Printed Name

 

Date of Signature

 

D-1